Citation Nr: 1047883	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-27 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	 Entitlement to service connection for scarring due to cystic 
acne. 

2.	Entitlement to an effective date prior to September 18, 2004, 
for service connection for bilateral pes planus.

3.	Entitlement to service connection for hypertension.

4.	Entitlement to an initial compensable disability rating for 
service-connected left ankle instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The issues of entitlement to service connection for hypertension 
and entitlement to an initial compensable rating for left ankle 
instability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he has scars 
of the back and shoulders resulting from a severe flare up of 
cystic acne during service.  

2.  There was no claim, formal or informal, for service 
connection for pes planus filed before September 18, 2004.


CONCLUSIONS OF LAW

1.  The criteria for service connection for scars of the back and 
shoulders are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for an effective date earlier than September 18, 
2004, for the grant of service connection for bilateral pes 
planus are not met.  38 U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. 
§§ 3.151, 3.157, 3.340, 3.341, 3.400, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in October 2004 and June 2005.  Complete notice was sent in 
June 2007, and the claim was readjudicated in a June 2007 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  The Veteran authorized the release 
of treatment records relating to 'the condition of [his] feet 
prior to 6/24/1968" from Kaiser Permanente.  There are no 
records from Kaiser in the claims file, and it unclear what 
action the RO took in this regard.  However, as service 
connection for all of the Veteran's claimed foot disabilities has 
been granted, the Veteran was not harmed by any failure on VA's 
part to obtain those records.  As discussed below, the records in 
question would not be relevant to the issue of the effective date 
for the grant of service connection for pes planus.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


Service Connection 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran is seeking service connection for scarring of the 
shoulders and back, which he contends results from a severe 
outbreak of acne during basic training.  Service treatment 
records reflect that acne vulgaris was noted during his induction 
physical examination, but there is no description as to the 
location or severity of the condition at that time.  The Veteran 
reported a history of skin diseases during his separation 
physical examination, and the examiner added the notation 
"acne" to the form.  On objective examination, the Veteran's 
skin is described as normal.  There are no records of complaints 
of or treatment for acne or any other skin condition during 
service.

The Veteran was afforded a VA examination in June 2005.  He 
stated that he had facial acne when he entered service, but he 
had a "very bad flare-up" of cystic acne on his back during 
basic training for which he did not seek treatment.  The examiner 
noted that this could have been related to using a heavy pack.  
The Veteran stated that he did not have problems with acne in 
service after basic training, and he had not had any such severe 
episodes since service.  

On examination, there was an approximately 8-centimeter-wide band 
across the posterior shoulders and upper back with numerous 
small, slightly depressed areas of scar tissue due to cystic 
acne.  The examiner stated that the scars are difficult to 
discern and do not cause significant cosmetic impairment.  

The Veteran is competent to describe the symptoms he has 
experienced that are capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Thus, he is competent to 
say he experienced acne on his back during service.  The Board 
cannot reject, or find nonprobative, lay evidence simply because 
it is not accompanied by contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1331.  The Veteran's statements establish 
that cystic acne of the back and shoulders first manifested 
during service, and the VA examiner confirmed that there is 
scarring of the back and shoulders as a result of that episode.  
Affording the Veteran the benefit of the doubt, all of the 
elements of a service connection claim are present, and service 
connection for scarring is granted. 

Earlier Effective Date

The Veteran is seeking an earlier effective date for the grant of 
service connection for bilateral pes planus.  He filed a formal 
claim for service connection on September 18, 2004.  Service 
connection was granted and a 30 percent rating assigned, 
effective from the date of the claim.  The Veteran contends that 
service connection should have been granted immediately after 
service, since he was on a limited-duty profile in service 
because of his pes planus disability.  He states that he believed 
his profile was "a claim that had already been granted" and 
that the Army had a duty to notify VA of his disability upon his 
discharge.  

The effective date for a grant of service connection is the day 
following the date of separation from active service or the date 
entitlement arose, if the claim is received within one year after 
separation from service.  Otherwise, it is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  The 
provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be 
filed in order for any type of benefit to be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A "claim" is 
defined broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 38 C.F.R. 
§§ 3.151, 3.155.  

The Veteran was discharged from service in June 1972, and he did 
not file any type of claim until September 2004, many years after 
service.  Although the evidence clearly shows that he had a 
chronic foot disability in service, it is not possible to award 
service connection for the disability before a claim was filed.  

The Veteran alternatively asserts that, when he sought VA 
treatment for his foot disability in 1982, VA would have been 
made aware of his in-service profile and should have therefore 
initiated a compensation claim on his behalf.  The claims file 
contains VA treatment records dated in May and June 1981, which 
reflect that the Veteran sustained a severe ligament sprain in 
his left ankle while playing sports.  He requested documentation 
of his VA treatment in order to file a claim for private 
insurance benefits.   

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits; however, these provisions apply only when 
such reports relate to examinations or treatment of a disability 
for which service connection has previously been established 
(i.e., claims for an increased rating), or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination, treatment, or hospital admission.  
38 C.F.R. § 3.157(b)(1).  In this case, the Veteran's claim began 
as a claim for service connection for pes planus; hence, service 
connection was not in effect when he sought treatment for his 
left ankle injury in 1981.  Furthermore, he did not file a 
written claim for compensation within one year of receiving 
treatment.  Therefore, the treatment records relating to this 
injury cannot be accepted as a claim for VA benefits.  In any 
event, the records in question do not relate to the service-
connected pes planus disability but rather to an acute left ankle 
injury.  Service connection is in effect for left ankle 
instability; however, this disability is not currently before the 
Board. 

In summary, the Veteran did not file any claim, formal or 
informal, for service connection for bilateral pes planus prior 
to September 18, 2004.  Accordingly, an earlier effective date 
for the grant of service connection is not available.  


ORDER

Service connection for scarring of the back and shoulders is 
granted.

An effective date prior to September 18, 2004, for bilateral pes 
planus is denied.  


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
hypertension.  Service treatment records reflect that he reported 
high blood pressure during his induction physical examination in 
September 1966.  At that time, his blood pressure measurement was 
136/78, and the examiner noted "hypertension on several 
occasions."  At his separation physical examination in June 
1968, his blood pressure was 164/82.  The examiner's note reads 
"elevated blood pressure, etiology undetermined, ND."  Private 
treatment records reflect that there is a current diagnosis of 
hypertension. 

For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1132.  To rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to service, 
and (2) that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA meets both of 
these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption 
of soundness, the government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The evidence establishes that the Veteran had elevated blood 
pressure upon entry into service, yet there was no objective 
finding of hypertension at that time.  A mere self-report of 
symptoms prior to service does not constitute clear and 
unmistakable evidence of a preexisting condition.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).

The Veteran was afforded a VA examination in June 2005, in which 
hypertension was diagnosed.  The examiner stated that, since the 
Veteran did not report a history of high blood pressure at 
separation, the elevated readings during his induction and 
separation physicals were probably isolated incidents.  However, 
it appears from the record that the Veteran did report a history 
of high blood pressure at separation.  Furthermore, the Veteran 
asserts that his blood pressure was not measured at any other 
times during service, and the available service treatment records 
tend to corroborate that contention, since no blood pressure 
readings are noted anywhere.  

The record thus suggests that the Veteran may have had 
hypertension upon entry into service, but there is conflicting 
evidence in this regard.  The VA examiner did not address the 
question in the June 2005 examination.  A remand is required to 
afford the Veteran an adequate examination.

The Board also notes that service connection for left ankle 
instability was awarded in the August 2005 rating decision, and 
an initial noncompensable rating was assigned.  In his August 
2006 notice of disagreement, the Veteran states that he has a 
torn ligament under the tendon of his left ankle which causes him 
pain limited flexibility and interferes with his work.  The Board 
construes this as a disagreement with the noncompensable rating 
for left ankle instability.  The Veteran has not been provided a 
statement of the case in response to his notice of disagreement 
with respect to this issue.  A remand is therefore required for 
the issuance of a statement of the case on this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
hypertension.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on the 
examination and review of the record, the 
examiner should answer the following:

(a) Does the evidence of record clearly 
and unmistakably show that the Veteran had 
hypertension prior to his entry onto active 
duty?

(b) If the answer is yes, does the evidence 
of record clearly and unmistakably show 
that the preexisting hypertension was not 
aggravated by service or that any increase 
in disability was due to the natural 
progression of the disease?

Please identify any such evidence with 
specificity.

(c) If the answer to either (a) or (b) is 
no, is it at least as likely as not that 
the Veteran's hypertension had its onset in 
service?

A rationale for each opinion should be 
set forth in the report provided.  If 
the requested opinions cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
would be speculative.

2.  Issue a statement of the case to the 
Veteran, addressing the issue of a higher 
initial rating for left ankle instability.  
The Veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, only 
if an appeal is timely perfected, should 
the issue be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


